Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement by and between Heckmann Corporation (the
“Company”) and W. Christopher Chisholm (“Executive”) is made this 9th day of
November, 2011 (the “Agreement”). The parties hereto agree to the employment of
Executive by the Company on the following terms and conditions:

 

1. Commencement and Term of Agreement

Executive’s employment under this Agreement will commence and become effective
on November 15, 2011 (the “Employment Start Date”) and continue for a period of
three (3) years (the “Term”), unless earlier terminated pursuant to the
provisions of this Agreement. The Term may be modified or extended by mutual
agreement.

 

2. Positions and Appointments

Executive shall serve as Executive Vice President and Chief Financial Officer of
the Company and shall also serve as the Company’s treasurer. As such, Executive
shall report to and have the duties and responsibilities assigned by the
Company’s Board of Directors, its Chairman and Chief Executive Officer and/or
the Company’s President and Chief Operating Officer. Executive agrees to serve,
without additional compensation, as an officer or director for each of the
Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates as determined by the Company from time to time.
Executive shall perform his duties during reasonable business hours from the
Company’s offices in Pittsburgh, Pennsylvania. Executive may be required to
travel occasionally and/or for extended, reasonable periods of time for business
purposes, including to any other office maintained by the Company. Executive
shall perform faithfully and diligently all duties assigned to Executive.

 

3. Base Salary

The Company will pay Executive a base salary in cash at the rate of $250,000 per
annum, payable in accordance with the normal payroll practices of the Company.
Executive’s base salary may be changed by mutual agreement at any time during
the Term.

 

4. Incentive Compensation

 

4.1 Guaranteed Bonus. Executive shall receive an annual guaranteed bonus equal
to ten percent (10%) of Executive’s base salary (the “Guaranteed Bonus”). The
Guaranteed Bonus earned by Executive for any fiscal year shall be paid by the
Company in cash (except as otherwise elected by Executive pursuant to
Section 4.3) during the period beginning on the first business day of the next
succeeding fiscal year and ending on the 15th day of the third month of such
succeeding fiscal year.

 

4.2

Discretionary Bonus. Executive shall be eligible to earn an annual discretionary
bonus of up to fifty percent (50%) of Executive’s base salary (the
“Discretionary Bonus”), based upon the achievement of such Company and
individual objectives as determined by the Compensation Committee of the Board
of Directors of the Company (the “Compensation



--------------------------------------------------------------------------------

Committee”). The Discretionary Bonus earned by Executive for any fiscal year of
the Company shall be paid by the Company in cash (except as otherwise elected by
Executive pursuant to Section 4.3) during the period beginning on the first
business day of the next succeeding fiscal year and ending on the 15th day of
the third month of such succeeding fiscal year.

 

4.3 Equity Awards.

 

  (a) Stock Option. Upon approval by the Compensation Committee as soon as
practicable following the Employment Start Date, Executive shall be granted
pursuant to the Company’s 2009 Equity Incentive Plan (the “Plan”) an option to
purchase one hundred fifty thousand (150,000) shares of Company common stock
(the “Option”) at a price per share equal to the fair market value of a share of
Company common stock determined on the Employment Start Date in accordance with
the Plan. The Option shall vest over a three-year period at the rate of 33-1/3%
upon the first anniversary of the date of grant and 1/36 per month during the
succeeding 24-month period, subject to the terms of this Agreement and
Executive’s continued employment through each respective vesting date.

 

  (b) Common Stock in Lieu of Cash Bonus. At Executive’s written election made
on or before December 31 of each calendar year during the Tenn, Executive may
receive payment of the Guaranteed Bonus and any Discretionary Bonus to which
Executive may be entitled with respect to services to be performed during the
next succeeding calendar year during the Tenn in the form of an award of fully
vested shares of Company common stock (the “Bonus Stock Award”) to be granted by
the Compensation Committee pursuant to the Plan on the date such bonus would
otherwise be paid in cash, with the number of such shares determined by dividing
the cash value of the bonus by the fair market value of a share of Company
common stock determined on the date of grant in accordance with the Plan.

 

  (c) Restricted Stock. Executive shall receive a grant of 150,000 restricted
stock units pursuant to the Plan which shall vest entirely on the third
(3rd) anniversary of the grant date.

 

  (d) Awards Subject to Plan. All equity awards granted under this Section 4.3
will each be subject to the terms and conditions of the Plan and the applicable
standard form of award agreement provided pursuant to the Plan (except as
modified by this Agreement), which Executive will be required to sign as a
condition of receiving each such award.

 

4.4 Other Discretionary Compensation. During the Term hereof and as long as
Executive is employed by the Company, Executive shall be entitled to receive
annual or other periodic discretionary cash, equity or other incentive
compensation or bonus as the Board or the Compensation Committee shall determine
to be appropriate from time to time, in their sole discretion. Executive may be
eligible for future equity awards at the sole discretion of the Compensation
Committee.

 

- 2 -



--------------------------------------------------------------------------------

5. Expenses

The Company shall promptly reimburse Executive for all reasonable travel,
accommodation, marketing, entertainment, and other similar out-of-pocket
business expenses, including certain reasonable and customary travel and
relocation expenses (including reimbursement of any income tax consequences
related to relocation cost reimbursements), until such time as Executive sells
his home in Kingwood. Texas, necessarily incurred by Executive in the
performance of his duties, provided that any expense reimbursement claims are
supported by relevant documentation and are made in accordance with the
Company’s expense or travel policies. All such expense reimbursements shall
(a) be paid no later than the earlier to occur of 30 days after request for
reimbursement or the last day of Executive’s taxable year following the taxable
year in which the expense was incurred, (b) not be affected by the amount of
expenses eligible for reimbursement in any other taxable year and (c) not be
subject to liquidation or exchange for another benefit.

 

6. Benefits and Vacation

Executive shall be entitled to participate in, and receive benefits as permitted
by applicable law under, any pension benefit plan, welfare benefit plan
(including, without limitation, health insurance), vacation benefit plan,
including 15 paid vacation days per annum, or other executive benefit plan made
available by the Company to its senior executives. Any such plan or benefit
arrangement may be amended, modified, or terminated by the Company from time to
time with or without notice to Executive,

 

7. Termination of Employment

 

7.1 By Executive.

 

  (a) Voluntary Resignation without Good Reason. Executive may voluntarily
terminate his employment with the Company at any time without “Good Reason” (as
defined below) upon thirty (30) days’ advance written notice to the Company.
Upon such termination, Executive will be entitled to receive only his
compensation earned through his final day of employment (the “Accrued
Compensation”), consisting of base salary, amounts due Executive pursuant to
Sections 5 and 6, and Executive’s rights under all then outstanding equity
awards held by Executive to the extent vested in accordance with their terms
through his final day of employment.

 

  (b)

Voluntary Resignation for Good Reason. Executive may voluntarily terminate his
employment with the Company for Good Reason within ninety (90) days following
the initial existence of a condition constituting Good Reason, provided that
Executive delivered to the Company written notice of such condition within
thirty (30) days following its initial existence and the Company failed to cure
such condition within thirty (30) days following receipt of such notice. Upon
such termination, Executive will be entitled to receive his Accrued
Compensation. In addition, subject to Section 11 and provided that Executive
executes a full general

 

- 3 -



--------------------------------------------------------------------------------

  release in a form satisfactory to the Company releasing all claims, known or
unknown, that Executive may have against the Company and its affiliates and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following Executive’s termination date, then Executive shall be
entitled to:

 

  (i) payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s employment termination date of an amount equal to twelve (12) months
of Executive’s base salary then in effect immediately prior to Executive’s
termination of employment; and

 

  (ii) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive
timely elects to continue such coverage under COBRA, for a period ending on the
first to occur of (A) the date twelve (12) months following Executive’s
termination of employment, (B) the date Executive ceases to be eligible for
coverage under COBRA, and (C) the date Executive becomes eligible for health
care coverage through another employer; and

 

  (iii) acceleration in full, effective as of Executive’s final day of
employment, of the vesting and/or exercisability of all then outstanding equity
awards held by Executive.

 

  (c) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean: (i) a material diminution in Executive’s base salary, (ii) a material
change in the geographic location(s) described in Section 2 at which the
Executive must perform the services, excluding required business travel
described in Section 2, (iii) a material reduction in Executive’s duties,
position, or responsibilities relative to Executive’s duties, position, or
responsibilities in effect immediately prior to such reduction, or (iv) a
material breach of this Agreement by the Company.

 

7.2 By Company.

 

  (a) Without Cause. The Company may terminate Executive’s employment with the
Company at any time without Cause (as defined below) upon thirty (30) days’
advance written notice to Executive. Upon such termination, Executive will be
entitled to receive his Accrued Compensation. In addition, subject to Section 11
and provided that Executive executes a full general release in a form
satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then Executive shall be entitled to

 

  (i)

payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s employment termination date of an amount equal to

 

- 4 -



--------------------------------------------------------------------------------

  the sum of (A) twelve (12) months of Executive’s base salary and (B) twelve
(12) months of the Guaranteed Bonus, based in each case on Executive’s base
salary rate in effect immediately prior to Executive’s termination of
employment; and

 

  (ii) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of COBRA, provided
that Executive timely elects to continue such coverage under COBRA, for a period
ending on the first to occur of (A) the date twelve (12) months following
Executive’s termination of employment, (B) the date Executive ceases to be
eligible for coverage under COBRA, and (C) the date Executive becomes eligible
for health care coverage through another employer; and

 

  (iii) acceleration in full, effective as of Executive’s final: day of
employment, of the vesting and/or exercisability of all then outstanding equity
awards held by Executive.

 

  (b) For Cause. The Company may terminate Executive’s employment with the
Company at any time for Cause following written notice to Executive of his
act(s) or failure(s) to act constituting Cause for termination and, if such
condition is capable of cure, Executive’s failure to cure such condition within
thirty (30) days following such notice. Upon such termination, Executive will be
entitled to receive only his Accrued Compensation.

 

  (c) Cause Defined. For purposes of this Agreement, “Cause” shall be deemed to
exist if Executive shall at any time: (i) commit a material breach of this
Agreement, (ii) be guilty of gross negligence or willful misconduct in
connection with or affecting the business or affairs of the Company, (iii) be
guilty of insubordination, (iv) engage in material and intentional unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company, or (v) be convicted of, or plead
no contest to, a felony criminal offense. Termination of Executive’s employment
as a result of Executive’s death or Disability shall not constitute termination
“without Cause.”

 

7.3 Death and Disability.

 

  (a)

Executive’s employment with the Company will automatically terminate upon his
death. Further, the Company reserves the right to terminate Executive’s
employment with the Company at any time during which Executive has a Disability
(as defined below). Upon termination of Executive’s employment due to death or
Disability, Executive or his estate will be entitled to receive his Accrued
Compensation. In addition, subject to Section 11 and provided that Executive or
the representative of Executive’s estate executes a full general release in a
form satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth

 

- 5 -



--------------------------------------------------------------------------------

  (60th) day following Executive’s termination date, then in the event of such
termination of Executive’s employment due to death or Disability, Executive or
his estate shall be entitled to the payments and benefits set forth in
Section 7.2(a) above.

 

  (b) For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents Executive from performing the essential duties of his
position, with or without reasonable accommodation, for (i) a period of sixty
(60) consecutive calendar days, or (ii) an aggregate of ninety (90) work days in
any six (6) month period. A determination that Executive has incurred a
Disability will be made by the Company, in its sole discretion, but in
consultation with a physician selected by the Company, provided that such
selected physician consults with Executive’s physician in addition to any
examination of Executive and/or other tests on Executive that such selected
physician performs or orders to be performed, and Executive hereby agrees to
submit to any such examinations and/or other tests from time to time.
Notwithstanding the foregoing, any termination of employment due to a Disability
will be made in accordance with applicable local laws.

 

8. Change of Control

 

8.1 Effect of Non-Assumption of Equity Awards upon Change of Control.
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing an equity award granted to Executive pursuant to this Agreement
(unless such plan or agreement expressly disclaims this Section 8.1) and except
as otherwise provided by Section 11, in the event of a Change of Control in
which both (a) the surviving, continuing, successor, or purchasing corporation
or other business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), does not assume or continue the Company’s rights and obligations
under such then-outstanding equity award of Executive or substitute for such
then-outstanding equity award of Executive substantially equivalent equity
awards for the Acquiring Corporation’s stock, and (b) the Company does not
cancel such equity award of Executive in exchange for payment to Executive with
respect to each vested and unvested share underlying such equity award in cash
or other property having a fair market value equal to the fair market value of
the consideration to he paid per share of common stock of the Company pursuant
to the Change of Control transaction (less the exercise price per share subject
to the award, if applicable), then the vesting, exercisability and settlement of
such equity award which is not assumed, continued, substituted for or canceled
in exchange for payment by the Company shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change of
Control, provided that Executive remains an employee of the Company immediately
prior to the Change of Control.

 

8.2 Effect of Termination Following Change of Control. In the event that upon or
within one (1) year following a Change of Control either Executive voluntarily
terminates his employment with the Company for Good Reason or the Company
terminates Executive’s employment with the Company without Cause, Executive will
be entitled to receive his Accrued Compensation. In addition, subject to
Section 11 and provided that Executive

 

- 6 -



--------------------------------------------------------------------------------

  executes a full general release in a form satisfactory to the Company
releasing all claims, known or unknown, that Executive may have against the
Company and its affiliates and such release has become effective in accordance
with its terms prior to the sixtieth (60th) day following Executive’s
termination date, then Executive shall be entitled to the following in lieu of
the payments and benefits to which Executive would otherwise be entitled upon
such termination in accordance with Section 7.1(b) or Section 7.2(a), as
applicable:

 

  (a) payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s termination of employment of an amount equal to the sum of (i) two
(2) times Executive’s annual base salary and (ii) two (2) times the Guaranteed
Bonus, based in each case on Executive’s based salary rate as in effect either
immediately prior to Executive’s termination of employment or immediately prior
to the consummation of the Change of Control, whichever is greater; and

 

  (b) payment by the Company of the premiums required to continue Executive’s
group health care coverage under COBRA, or, following cessation of eligibility
under COBRA, under an individual health care plan, for a period ending on the
first to occur of (i) the date twenty-four (24) months following Executive’s
separation from service, and (ii) the date Executive becomes eligible for health
care coverage through another employer, provided that in no event will the
Company’s payment obligation exceed the then effective premium rate for group
health care continuation coverage under COBRA; and

 

  (c) acceleration in full, effective as of Executive’s final day of employment,
of the vesting and/or exercisability of all then outstanding equity awards held
by Executive.

 

8.3 Section 280G. If, due to the payments and benefits provided by Section 8 and
any other payments and benefits to which Executive is entitled pursuant to this
Agreement or otherwise, Executive would be subject to any excise tax pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), due
to characterization of any such payments or benefits as excess parachute
payments pursuant to Section 280G(b)(l) of the Code, the amounts payable under
Section 8 will be reduced (to the least extent possible) in order to avoid any
“excess parachute payment” under Section 280G(b)(1) of the Code. Any reduction
in the payments and benefits required by this Section 8.3 will be made in the
following order: (i) reduction of cash payments; (ii) reduction of accelerated
vesting of equity awards other than stock options; (iii) reduction of
accelerated vesting of stock options; and (iv) reduction of other benefits paid
or provided to Executive. hi the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant of Executive’s equity awards. If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.

 

- 7 -



--------------------------------------------------------------------------------

8.4 Change of Control Defined. For purposes of this Agreement, “Change of
Control” means the earliest to occur of the following events:

 

  (a) the acquisition or ownership by any individual, entity, or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, and any successor statute, as it may be amended from time to time (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); or

 

  (b) as a result of or in connection with either an actual or threatened
election contest (“Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (“Proxy Contest”) subject in any such event to Rule 14(a)-12(c) under
the Exchange Act, the individuals comprising the Company’s Board of Directors
immediately before such Election Contest or Proxy Contest cease to constitute a
majority of the Board of Directors; or

 

  (c) consummation of a reorganization, merger, consolidation or similar
corporate transaction, or series of related such transactions, as a result of
which the holders of Outstanding Voting Securities immediately prior to such
transaction(s) fail to retain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the
Outstanding Voting Securities determined immediately after such transaction(s);
or

 

  (d) the sale, exchange or other disposition of all or substantially all of the
assets of the Company; or

 

  (e) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

9. Confidential Information

 

9.1 Executive acknowledges that, during the course of his employment with the
Company, he will have access to confidential business information and secrets.
Executive agrees, both during the term of his employment and following its
termination, that he will hold the confidential business information and secrets
in the strictest confidence, and that he will not use or attempt to use or
disclose any business secret, intellectual property, customer list, or other
confidential information to any other person or entity without the prior written
authorization of the Company.

 

9.2 The restrictions of clause 9.1 do not apply to any confidential information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which Executive is aware, or
(b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure the Company is unable legally to
prevent.

 

- 8 -



--------------------------------------------------------------------------------

10. Further Obligations of Executive

 

10.1 Executive shall comply with all applicable rules of law, securities laws,
regulations, and codes of conduct of the Company in effect from time to time in
relation to dealings in shares, notes, debentures, or other securities.

 

10.2 Executive represents that his employment with the Company does not violate
any prior agreement with a former employer or third party.

 

11. Application of Section 409A

 

11.1 Notwithstanding anything contained in this Agreement to the contrary, no
amount payable on account of Executive’s termination of employment which
constitutes a “deferral of compensation” (“Section 409A Deferred Compensation”)
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service.” For purposes of this
Agreement, “separation from service” shall have the meaning of such term as
defined by the Section 409A Regulations. Furthermore, if Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes
Section 409A Deferred Compensation which is payable on account of Executive’s
separation from service shall be paid to Executive before the date (the “Delayed
Payment Date”) which is first day of the seventh (7th) month after the date of
Executive’s separation from service or, if earlier, the date of Executive’s
death following such separation from service. All such amounts that would, but
for this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

 

11.2 To the extent that all or any portion of the Company’s payment of or
reimbursement to Executive for the cost of health care coverage premiums
pursuant to Sections 7.1(b)(ii), 7.2(a), or 8.2(b) (the “Company-Provided
Benefits”) would exceed an amount for which, or continue for a period of time in
excess of which, such Company Provided Benefits would qualify for an exemption
from treatment as Section 409A Deferred Compensation, then, for the duration of
the applicable period during which the Company is required to provide such
benefits: (a) the amount of Company-Provided Benefits furnished in any taxable
year of Executive shall not affect the amount of Company-Provided Benefits
furnished in any other taxable year of Executive; (b) any right of Executive to
Company-Provided Benefits shall not be subject to liquidation or exchange for
another benefit; and (c) any reimbursement for Company-Provided Benefits to
which Executive is entitled shall be paid no later than the last day of
Executive’s taxable year following the taxable year in which Executive’s expense
for such Company-Provided Benefits was incurred.

 

11.3 Any equity award which constitutes Section 409A Deferred Compensation and
which would vest and become payable upon a Change of Control in accordance with
Section 8.1 shall vest in full as provided by Section 8.1 but shall be converted
automatically at the effective time of such Change of Control into a right to
receive in cash on the date or dates such award would have been settled in
accordance with its then existing settlement schedule (or on such earlier date
as provided by Section 8.2(c)) an amount or amounts equal in the aggregate to
the intrinsic value of the equity award at the time of the Change of Control.

 

- 9 -



--------------------------------------------------------------------------------

11.4 Notwithstanding any provision of this Agreement to the contrary, to the
extent that any amount constituting Section 409A Deferred Compensation would
become payable under this Agreement solely by reason of a Change of Control,
such amount shall become payable only if the event constituting a Change of
Control would also constitute a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of the Section 409A Regulations.

 

11.5 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A and the Section 409A
Regulations. However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to this Agreement. In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes incurred by
Executive on compensation paid or provided to Executive pursuant to this
Agreement.

 

12. Miscellaneous

 

12.1 This Agreement, the Company’s 2009 Equity Incentive Plan and the equity
award agreements thereunder evidencing the awards described in Section 4.3, and
the Company’s Employee Nondisclosure, Confidentiality and Inventions Assignment
Agreement constitute the entire agreement and understanding between the Company
and Executive and supersede any other agreements, whether oral or written, with
respect to the subject matter of this Agreement. This Agreement may only be
modified or amended by a further agreement in writing signed by the parties
hereto.

 

12.2

In the event of any dispute or claim relating to or arising out of Executive’s
employment relationship with the Company, this Agreement, or the termination of
Executive’s employment with the Company for any reason (including, but not
limited to, any claims of breach of contract, wrongful termination or age, sex,
race, national origin, disability or other discrimination or harassment),
Executive and the Company agree that all such disputes shall be fully, finally
and exclusively resolved by binding arbitration conducted before a single
neutral arbitrator pursuant to the rules for arbitration of employment disputes
by the American Arbitration Association in the counties of Riverside or Los
Angeles, California. The arbitrator shall permit adequate discovery and is
empowered to award all remedies otherwise available in a court of competent
jurisdiction and any judgment rendered by the arbitrator may be entered by any
court of competent jurisdiction. The arbitrator shall issue an award in writing
and state the essential findings and conclusions on which the award is based. BY
EXECUTING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ARE BOTH WAIVING THE RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY SUCH DISPUTES. The Company shall bear

 

- 10 -



--------------------------------------------------------------------------------

the costs of the arbitrator, forum and filing fees. Each party shall bear its
own respective attorney fees and all other costs, unless otherwise provided by
law and awarded by the arbitrator.

 

12.3 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

 

12.4 Except to the extent that applicable law requires that any specific action
be taken or performed by the Company’s Compensation Committee, or to the extent
otherwise provided in this Agreement, any action to be taken or performed, or
direction to be provided, by the Company under this Agreement may be taken,
performed, or provided at the direction of the President and Chief Operating
Officer of the Company or another executive officer of the Company, as
determined from time to time by the Company’s Board of Directors or Chief
Executive Officer.

 

12.5 Any waiver by the Company of any provision, or any breach of any provision,
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision herein.

 

12.6 Due to the personal nature of the services contemplated under this
Agreement, this Agreement and Executive’s rights and obligations hereunder may
not be assigned by Executive. The Company may assign its rights, together with
its obligations hereunder, in connection with any sale, transfer, or other
disposition of all or substantially all of its business and/or assets, provided
that any such assignee of the Company agrees to be bound by the provisions of
this Agreement.

 

12.7 All payments under this Agreement shall be subject to reduction for taxes
and other withholdings required to be withheld by law.

 

12.8 This Agreement is governed by and shall be construed in accordance with the
laws of the State of California, and without giving effect to conflict of law
principles.

[Signature Page on Following Page]

 

- 11 -



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Heckmann Corporation       By:  

/s/ Richard J. Heckmann

    Date:   November 9, 2011   Name: Richard J. Heckmann         Title: Chairman
of the Board & CEO       Executive       By:  

/s/ W. Christopher Chisholm

    Date:   November 9, 2011   W. Christopher Chisholm      

 

- 12 -